Title: From George Washington to Colonel Oliver Spencer, 9 April 1779
From: Washington, George
To: Spencer, Oliver



Sir
Hd Qrs Middle Brook April 9th 1779

Inclosed I return you the proceedings of a Court Martial held in March by order of General Hand on two Spies Land & Hicks. Hicks it seems has made his escape, and Land only remains. But as this man is an inhabitant of one of the States by the article of war for trying spies he is not subject to Military jurisdiction—You will therefore have him delivered up to the civil authority of the State to which he belongs furnishing such documents of his crime as may be in your possession to enable the law to operate upon—He can be sent to Easton and there consigned over to the civil Majestrate. Care should be taken that he does not escape. I am Sir Yr Most Obedt servt.
